DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 7/16/2020.
Claims 1-20 are currently pending and have been examined under the effective filing date of 7/16/2020.
Claim Objections
Claims 1-20 are objected to because of the following informalities: “form” should most likely be “form” in the independent claims.  Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-8, 10, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 8 and 15, and their dependent claims 2-7, 9-14 and 16-20 respectively, recite a method and/or system for identifying a group of multiple components, wherein the multiple components are a particular component that is implemented in a computer system; separating a component from the group of multiple components; labeling the component with serialization information; and verifying the serialization information. Additionally, claims 3, 10 and 17 recite wherein the identifying is performed by scanning a label on a component tray holding the multiple components, wherein the label identifies the particular component; claims 6, 13 and 19 recite wherein the labeling serialization information includes one or more of a manufacturer part number, component size, component dimensions, and component configuration; and claims 7, 14 and 20 recite wherein the verification is performed by scanning the label on the component. These limitations are directed to the abstract idea of a mental process, including an observation and/or judgment.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor in claim 8-14 and a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions in claims 15-20 individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  However, claims 2, 4, 5, 9, 11, 12, 16 and 18 incorporate elements that cannot be accomplished by the human mind: separating dual in-line memory modules and performing the separation by cobots.  These claims are patent-eligible.
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons as above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 10, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hegemier et al. (Pub. No. US 2011/0282476 A1.)
Regarding Claims 1, 8 and 15, Hegemier teaches a computer-implementable method for automated component serialization, (Hegemier ¶0006; system and corresponding automated method for managing an on-demand manufacturing supply chain personalization process) comprising: 
identifying a group of multiple components, wherein the multiple components are a particular component that is implemented in a computer system; (Hegemier ¶0126; ODM 306 receives the order for customized products including image and customization data for specified components, where the customization of the specified parts is to be completed by the ODC (Step 902).)
separating a component from the group of multiple components; (Hegemier ¶0118; management platform tracks defects and error rates and coordinates disposal or separation of defective parts (Step 728)… ¶0214; system disassociates parts from the container (Step 5428).)
labeling the component with serialization information; (Hegemier ¶0140; batch barcode is placed into the part (Step 1224)… ¶0214; system then allocates and applies serialized barcodes to each part (Step 5430),)
verifying the serialization information; (Hegemier ¶0107; ODC 310 then does a quality check to verify accuracy the application process…¶0214; worker affixes an RFID device to the part and the system associates the RFID device to the barcode (Step 5432). The)
and entering the verified information into an enterprise resource planning system. (Hegemier ¶0140; system decreases the number of unsorted inventory, and adds to the number within the filled batch…¶0224; If it passes, the system increase the finished goods inventory in ERP (Step 6214))
Claim 8 is rejected on the same basis as claim 1 with the additional limitations: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for. (Hegemier ¶0279; computer system having one or more processors and one or more memory devices including executable program code configured to be executed by the one or more processors.)
Claim 15 is rejected on the same basis as claim 1 with the additional limitations: a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for. (Hegemier ¶0279; computer system having one or more processors and one or more memory devices including executable program code configured to be executed by the one or more processors.)

Regarding Claims 3, 10 and 17, Hegemier discloses the method of claim 1, wherein the identifying is performed by scanning a label on a component tray holding the multiple components, wherein the label identifies the particular component. (Hegemier ¶0214; worker scans the next container (Step 5418), and the system filters the list of jobs based on the scanned substrate container (Step 5420).)

Regarding Claim 6, 13 and 19, Hegemier discloses the method of claim 1, wherein the labeling serialization information includes one or more of a manufacturer part number, component size, component dimensions, and component configuration. (Hegemier ¶0263; Typically, the first optically readable code represents a serial number that corresponds to data relating to the manufacturer, product, etc.)

Regarding Claim 7, 14 and 20, Hegemier discloses the method of claim 1, wherein the verification is performed by scanning the label on the component. (Hegemier ¶0263; optically readable code is intended to remain on the part after manufacturing, e.g., to track and identify through distribution)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Pub. No. US 2011/0282476 A1) in view of Covington et al. (Pub. No. US 2021/0090676 A1.)
Regarding Claims 2, 9 and 16, Hegemier discloses the method of claim 1. Hegemier does not, but Covinton does disclose wherein the multiple components are dual in-line memory modules. (Covington ¶0040; qualify dual rank and single rank memory of the same speed, in the same slot configuration, each rank could be selected or deselected for testing as desired, using chip select pins.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of component grouping and serialization in Hegemier with the known technique of hardware testing in Covington because applying the known technique would have yielded predictable results and resulted in an improved system by allowing verification of component integrity. (Covington ¶0002; typical to test different kinds and combinations of modular memory devices for compatibility with the system)

Claims 4, 5, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Pub. No. US 2011/0282476 A1) in view of Covington et al. (Pub. No. US 2021/0090676 A1.)
Regarding Claims 4, 11 and 18, Hegemier discloses the method of claim 1. While Hegemier teaches placing the component into a component reader box using a robot (¶0218; rack arrives (Step 5802) and the worker moves the cart to association location (Step 5804). The system scans the cart and all parts on the Rack (Step 5806), e.g., the scanner is an RFID reader and all parts and the cart have RFID devices. The system associates the parts to the cart in the database (Step 5808), and the worker moves the cart to the "pending inspection" location (Step 5810)…¶0249; robot or other computer controlled "worker"), it does not teach using a cobot to perform this action, or wherein the separating is performed by a cobot which places the component into a component reader box. However, Rana does. (Rana ¶¶0086, 0087; mobile platforms or mobile vehicles 5 according to the present invention can also be referred to as collaborative robots or shortly cobots… Upper level tasks can be tasks like supplying parts, machining, mounting, handling, assisting, quality assurance, moving items, moving work pieces)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of component serialization in Hegemier with the known technique of robotic manufacturing in Rana because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated manufacturing. (Rana ¶0006; dynamic business and engineering processes that can also be automated to high degree by utilizing intelligent agents which are distributed or deployed across the factories and enterprises)

Regarding Claims 5 and 12, Hegemier discloses the method of claim 4 further comprising testing the component while in the component reader box. (Hegemier ¶0140; quality test)
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/Primary Examiner, Art Unit 3629